Citation Nr: 1011266	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for service-connected chronic undifferentiated 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1953 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence demonstrates the disability 
picture presented by the Veteran's chronic undifferentiated 
schizophrenia most closely approximates occupational and 
social impairment with reduced reliability and productivity, 
but not in most areas.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected chronic undifferentiated schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, VCAA notice was provided in a June 2008 letter 
in connection with his claim, which advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The Veteran was further provided 
with the specific rating criteria on which his claim for 
increase would be rated.  Similar information regarding the 
types of evidence considered when assigning a disability 
evaluation and effective date were provided to the Veteran in 
a January 2009 letter.  The case was last adjudicated in 
September 2009.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and statements 
by the Veteran and his representative in support of his 
claim.

The Board will also note that the Veteran indicated that he 
may have been in receipt of Social Security Administration 
(SSA) benefits.  However, when VA asked for those SSA records 
in January 2009, it received a response five days later from 
SSA indicating that the Veteran's records could not be sent 
and that, if extant, any pertinent records pertaining to the 
Veteran would have been destroyed.  The RO documented such 
unavailability of any SSA records in a January 2009 
memorandum which is associated with the claims file, and 
informed the Veteran of VA's inability to obtain those 
records on his behalf in a January 2009 letter.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010).  
Further, under 42 U.S.C. § 402, SSA disability award 
automatically converts to "old age" pension when the 
beneficiary turns 65, and SSA's document retention schedule 
requires the destruction of disability records when the 
beneficiary turns 72.  Therefore, there is no duty to secure 
SA disability records if the appellant is older than 72, and 
remand for such records is not required.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran was initially service-connected for chronic 
undifferentiated schizophrenia in an August 1976 rating 
decision, and was assigned a 50 percent disability rating.  
The Veteran was hospitalized for his condition in March 1977.  
In a June 1977 rating decision the Veteran was given 
Paragraph 29 benefits for his hospitalization from February 
to April 1977, and was reassigned a 50 percent rating since 
April 1977.  The Veteran's disability rating has remained 50 
percent since that time, and therefore, he has a preserved 
rating which cannot be reduced without a showing of fraud.  
See 38 C.F.R. § 3.951.

On appeal, the Veteran argues that he is entitled to a higher 
evaluation for his service-connected chronic undifferentiated 
schizophrenia.  Such disability is rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9204.  

Under Diagnostic Code 9204, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.

The evidence demonstrates that the Veteran underwent a VA 
Adult Beneficiary Field examination in January 2007.  At that 
time, the Veteran had been declared incompetent in a March 
2006 rating decision.  During the field examination, the 
Veteran was found to be dressed in black slacks and a grey 
shirt with black shoes.  He had a short beard and a mustache 
and was balding on the top of his head.  He was shown to 
appear well-nourished and developed.  The examiner described 
the Veteran as clean and well groomed.  The Veteran was noted 
as being capable of performing activities of daily living on 
his own, and that he had his own valid driver's license and 
automobile.  He was fully alert and was oriented to time, 
place and person during the visit.  It was noted that the 
Veteran was fully aware of his income and expenses, and that 
he paid all of his own bills.  The Veteran's memory, insight 
and judgment were all intact at that time, and the Veteran 
was judged to be competent to handle his own finances.  The 
Veteran, however, was denied a finding of competency in the 
December 2007 rating decision, because a physician's finding 
of competency had not been provided.

VA treatment records from December 2007 indicate that the 
Veteran had a diagnosis of paranoid schizophrenia for which 
he is 50 percent service connected for, but that he had not 
been seen for mental health care treatment in years.  The 
Veteran was asking for a physician's opinion on competency, 
which the writer was not comfortable providing.

A VA psychiatric treatment note from March 2008 indicated 
that the Veteran was seen for a finding of competency, at 
which time he denied having any psychiatric problems, alcohol 
or substance abuse.  The Veteran reported that he lived 
alone, and did not have depression, suicidal or homicidal 
ideations, auditory or visual hallucinations.  The Veteran 
also reported that his sleep and appetite were ok.  The 
Veteran reported treatment for a nervous condition in 1970 
for which he took medications, but was unable to furnish any 
details.  The patient reported a diagnosis of schizophrenia, 
but both he and his daughter disagreed with that diagnosis.  
On examination, the examiner noted that the Veteran was well-
groomed in appearance, and was cooperative with fluent 
speech.  The Veteran's mood was euthymic and affect was 
appropriate.  No abnormal perceptions were noted, and the 
Veteran's thought process was spontaneous with no abnormal 
thought content.  The Veteran was oriented to all spheres and 
denied any suicidal or homicidal ideations.  The Veteran was 
noted as being competent to handle his own money, and has 
been handling his money his whole life.  The Veteran declined 
mental health treatment at that time, or any psychiatric 
medications.  The Veteran was diagnosed as "psychiatrically 
stable at present, deferred, [the Veteran] is 50% [service 
connected] for paranoid schizo[phrenia]."  The Veteran was 
assigned a GAF 65.

No other VA treatment records indicate that the Veteran has 
sought treatment for his service-connected chronic 
undifferentiated schizophrenia since March 2008.  In fact, 
several records with an "active problems" list do not even 
note a diagnosis of any psychiatric condition presently.

The Veteran underwent a VA psychiatric examination in May 
2009.  The examiner noted that the Veteran was vague in 
reporting his symptoms, but he reported taking cat naps 
during the day and staying up during the night.  He reported 
having "nervous spells" but attributed them to his diabetes 
and other stressors.  The Veteran attributed his in-service 
mental hospitalization as hospitalization for "heat 
stroke."  The examiner noted that the Veteran has dropped 
any mention of schizophrenia and any treatment for it.  The 
Veteran does not consider himself psychiatrically impaired.  
The Veteran's daughter attended the examination with him, and 
noted that he had a good relationship with all four of his 
children.  The examiner noted that the Veteran's condition 
clearly began while in service and that he has been 
hospitalized several times for his condition in the past.  
The examiner noted that his condition may have been 
exaggerated by the Veteran's excessive drinking, but that 20 
years ago, when the Veteran stopped drinking and moved to a 
better living situation, the Veteran's condition improved.  
Notably, the examiner stated that the Veteran no longer hears 
voices or is seeing things, but that his sleep pattern 
remains poor.  The examiner noted that the Veteran is 
extremely impaired in his ability to work, but that it was 
mostly due to his poor physical health, although the examiner 
also noted that he did not believe the Veteran could function 
mentally in a productive way.  

On examination in May 2009, the examiner noted that the 
Veteran was a reliable historian, who was dressed "somewhat 
shabbily in jeans and smells strongly of body odor."  He was 
oriented to time, place and person, and the purpose of the 
interview.  The Veteran was slow in interaction with the 
examiner, but the examiner noted that the Veteran has a 
hearing problem, and that the examiner had to repeat the 
question once or twice and give examples before the Veteran 
understood.  The Veteran's affect was described as somewhat 
flattened, but the Veteran denied being depressed.  He 
communicated normally but his processing was rather slow, and 
his speech was circumstantial, and at times, tangential.  The 
examiner noted that he does not know if it was due to the 
hearing impairment or processing.  The Veteran's 
concentration was rather impaired and it seemed that the 
Veteran had difficulty understanding complex commands.  The 
Veteran denied panic attacks, but admitted to suspiciousness.  
The examiner noted that at one time the Veteran was extremely 
suspicious, but that condition no longer existed since moving 
to a different house.  The examiner noted that there was also 
a history of delusion, like that he was being followed or 
people walking in the periphery of his house, but that the 
Veteran does not feel that way now.  There was also a history 
of hallucinations, characterized by hearing voices, which the 
Veteran does not have anymore.  The Veteran did not 
demonstrate any obsessive ritualistic thinking.  His thought 
process was slow and he had some difficulty in understanding 
direction.  He did not have any impaired judgment, but he did 
have impaired abstract thinking and has mild memory problems.  
The Veteran finally denied being homicidal or suicidal.

The examiner diagnosed the Veteran as having schizophrenia, 
undifferentiated type, in remission and alcohol abuse in 
remission for 20 years.  The Veteran was considered competent 
to handle his own funds, though he gets his son to pay all of 
his bills presently.  The Veteran had intermittent inability 
to perform activities of daily living, but can perform self-
care to some extent.  The Veteran was also considered unable 
to establish and maintain work, school, and social 
relationships.  He was very withdrawn and cannot trust 
anyone.  He has not been out of his house, but is able to use 
his vehicle to go to the grocery store, bank and doctor on 
his own, but his family always helps him.  The examiner said 
the symptomatology that described the Veteran's impairment 
were symptoms that cause occupational and social impairment 
with reduced reliability and productivity, with predominant 
symptoms being: flattened affect, circumlocutory speech, 
difficulty in understanding complex commands, impaired short 
and long term memory, impaired abstract thinking, poor 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships (emphasis 
added).  The Veteran's difficulty in understanding complex 
commands could possibly be due to his hearing impairment and 
poor eyesight, and possibly compounded by his own inability 
to understand mentally.  The examiner finally expressed that 
the Veteran did not pose a danger to himself or others.

On the basis of the preceding evidence, the Board finds that 
the Veteran's symptomatology described more closely 
approximates that of a 50 percent disability rating, and 
therefore, an increase rating is not for application.  
Specifically, the Board points directly to the May 2009 VA 
examiner's opinion (emphasized above) as criteria directly 
quoted from the Rating Schedule's 50 percent disability 
rating criteria.  Given the Veteran has refused to seek 
treatment throughout the appeal period, the only evidence of 
record which shows the predominance of his symptomatology 
attributable to his service-connected schizophrenia is the 
May 2009 examination.  

However, the Board will note that while the Veteran is 
described as unable to form work and social relationships, 
the Board will note that the Veteran maintains a good 
relationship with all four of his children, particularly his 
daughter and son who assist him on a regular basis.  This 
shows that the Veteran is not unable to establish and 
maintain any effective relationships.

Additionally, the Board will note that the record is 
completely void of evidence of suicidal ideations; any panic 
symptoms at all, let alone near-continuous panic symptoms; 
obsessional ritualistic behavior; impaired impulse control; 
difficulty adapting to stressful circumstances; or spatial 
disorientation, and in fact, the Veteran was described as 
oriented to time, place, person, and purpose of the May 2009 
examination.  

Finally, where the Veteran appears to have some neglect of 
personal appearance and hygiene in the May 2009 examination, 
the examiner noted that the Veteran could perform some self-
care by himself.  Additionally, the Board notes that the 
Veteran has shown the ability to adequately manage his own 
personal appearance and hygiene during the January 2007 field 
examination, and March 2008 competency examination.  

The Board finds that while the Veteran's symptomatology may 
include some symptoms attributed to a higher disability 
rating, the predominance of the Veteran's symptomatology more 
closely approximates that of a 50 percent disability rating.  
Accordingly, the Veteran's claim for an increased evaluation 
for his service-connected chronic undifferentiated 
schizophrenia must be denied.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9204.

The Board has considered whether the Veteran's service-
connected chronic undifferentiated schizophrenia presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 50 percent for service-connected 
chronic undifferentiated schizophrenia is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


